        Case: 3:18-cv-00673-jdp Document #: 42 Filed: 04/20/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

SIDNEY L. COLEMAN AND
LAKESHA M. JOHNSON,

        Plaintiffs,                                  Case No. 18-cv-673-jdp

   v.

MAGGIE THOMAS, KURT SCHWAHN,
GENOVEVA CALDERSON, MICHELE
KRUEGER, CHRISTOPHER DUBMAN,
LEANN MOBERLY, AMR YASSIN,
WISCONSIN DEPARTMENT OF
CORRECTIONS, ANGELA FISCHER,
AND BROOKE,

        Defendants.


                             JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                                4/20/2020
        Peter Oppeneer, Clerk of Court                        Date
